918 F.2d 187
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carol POWERS, Petitioner,v.DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 90-3266.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1990.

Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and LOURIE, Circuit Judge.
DECISION
PER CURIAM.


1
Carol Powers appeals from the decision of the Merit Systems Protection Board in Docket No. CH07528910326 vacating the July 10, 1989 initial decision and dismissing Powers' petition for appeal for lack of jurisdiction.  We affirm on the basis of the board's opinion.